Judgment unanimously affirmed. Memorandum: Defendant did not seek suppression of cocaine that he dropped to the sidewalk when police officers approached, nor did he object at the probation violation hearing to the testimony of the officers concerning their recovery of the cocaine and their arrest of defendant. Thus, that issue is not preserved for our review (see, CPL 470.05 [2]; People v Serach, 247 AD2d 885; People v Angel E., 233 AD2d 938, lv denied 89 NY2d 939; People v Raleigh, 184 AD2d 869, lv denied 80 NY2d 908), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Wayne County Court, Kehoe, J. — Violation of Probation.) Present — Denman, P. J., Green, Wisner, Balio and Fallon, JJ.